 



Exhibit 10.23
CONFIDENTIAL TREATMENT REQUESTED
CONFIDENTIAL PORTION HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

SELECTICA, UK LIMITED
MAJOR ACCOUNT LICENSE AGREEMENT

This Agreement, dated as of December 05, 2003 (the “Effective Date”), is made
and entered into by and between Selectica UK Limited, Venture House, Arlington
Square, Downshire Way, Bracknell, Berkshire. RG12 1WA, United Kingdom
(“SELECTICA”), and MCI WorldCom, Limited.,(“Customer”). SELECTICA and Customer
agree as follows:



1.   DEFINITIONS

     Whenever used in this Agreement, the following terms will have the
following specified meanings:

     1.1     “WorldCom Affiliate” means any entity directly or indirectly
controlling or controlled by or under common control with WorldCom, Inc. a
Georgia corporation.

     1.2     “EMEA Subsidiary” means any WorldCom Affiliate with its
headquarters located in Europe, the Middle East, or Africa.

     1.3     “Documentation” means the documentation specified in Exhibit A
attached hereto and licensed to Customer hereunder, together with any and all
new releases, corrections and updates furnished by SELECTICA to Customer under
this Agreement.

     1.4     “Software” means the computer software specified in Exhibit A
attached hereto, in object code form.



2.   SOFTWARE DELIVERY AND LICENSE

     2.1     Deliverables. Upon execution of this Agreement, SELECTICA shall
deliver to Customer one reproducible master copy of the Software licensed
hereunder to Customer, in object code form, and one copy of the Documentation.

     2.2     Grant. Subject to the terms of this Agreement and payment of all
fees, SELECTICA hereby grants Customer’ and each EMEA Subsidiary a nonexclusive,
nontransferable, EMEA wide, perpetual license to:

     (a)     Install and use the Software ordered by Customer hereunder for use
by Customer and each EMEA Subsidiary on the number of Customer’s or EMEA
Subsidiary’s servers and/or users then authorized under this Agreement. The
number of servers and/or users initially authorized hereunder is set forth in
Exhibit A.

     (b)     Reproduce the Documentation for the Software ordered by Customer or
any EMEA Subsidiary hereunder and/or incorporate all or any portion of the
Documentation in training materials prepared by the Customer or any EMEA
Subsidiary, in each case solely for the use of the Customer or any EMEA
Subsidiary and provided that the copyright notices and other proprietary rights
legends of SELECTICA are included on each copy of the Documentation and such
materials.

     (c)     Reproduce and make one copy of the Software for archival and backup
purposes.

     2.3     Restrictions. Customer shall use the Software and Documentation
only for the purposes specified in section 2.2. In addition, without limitation,
Customer shall not:

     (a)     use, copy, modify, change, translate, enhance or prepare derivative
works of the Software or Documentation except as expressly permitted in
Section 2.2;

     (b)     reverse engineer, disassemble or decompose the Software, except to
the extent that such acts may not be prohibited under applicable law;

     (c)     remove, obscure, or alter any notice of patent, copyright, trade
secret, trademark, or other proprietary rights notices present on any Software
Documentation;

     (d)     sublicense, sell, lend, rent, lease, or otherwise transfer all or
any portion of the Software or the Documentation to any third party except as
may be permitted in Section 10.4 hereof;

     (e)     use the Software or the Documentation to provide services to third
parties, or otherwise use the same on a “service business” basis provided;
however, Customer shall have the right to allow customers and other authorized
parties to access the Software as part of its normal course of business; and

     (f)     use the Software, or allow the transfer, transmission, export, or
re-export of the Software or any portion thereof in violation of any export
control laws or regulations applied by the United Kingdom [or administered by
the U.S. Commerce Department, OFAC, or any other applicable government agency.

     2.4     Proprietary Rights. The Software and the Documentation contains
valuable patent, copyright, rights in databases, trade secret, trademark and
other proprietary rights of SELECTICA. Except for the license granted under
Section 2.2, SELECTICA reserves all rights to the Software and Documentation. No
title to or ownership of any Software or proprietary rights related to the
Software or Documentation is transferred to Customer under this Agreement.

     2.5     Protection Against Unauthorized Use. Customer shall promptly notify
SELECTICA of any unauthorized use of the Software or Documentation which comes
to Customer’s attention. In the event of any unauthorized use by any of
Customer’s employees, agents or representatives, Customer shall use its best
efforts to terminate such unauthorized use and to retrieve any copy of the
Software or Documentation in the possession or control of the person or entity
engaging in such unauthorized use. SELECTICA may, at its option and expense,
participate in any such proceeding and, in such an event, Customer shall provide
such authority, information and assistance related to such proceeding as
SELECTICA may reasonably request.

     2.6     Records. Customer shall ensure that each copy it makes of all or
any portion of the Software or the Documentation includes the notice of
copyright or other proprietary rights legends appearing in or on the Software or
the Documentation delivered to Customer by SELECTICA; shall keep accurate
records of the reproduction and location of each copy; and upon request of
SELECTICA, shall provide SELECTICA with complete access to such records and to
Customer facilities, computers and the Software and Documentation for the
purpose of auditing and verifying Customer’s compliance with this Agreement.



3.   SUPPORT SERVICES, TRAINING AND MAINTENANCE

     Provided Customer has paid SELECTICA the applicable maintenance fee
specified in Exhibit B, SELECTICA will use reasonable commercial efforts to
provide the maintenance services set forth as described in Exhibit C and the
training services described in Exhibit D.



4.   COMPENSATION

     4.1     License Fee. Customer will pay SELECTICA the Software License Fee
specified in Exhibit B.

     4.2     Maintenance Fee. Customer agrees to pay SELECTICA the Annual
Maintenance Fee in the amount and in accordance with the terms of Exhibit B for
maintenance services for the first twelve (12) month period commencing on the
Effective Date. Customer may renew the maintenance services described in
Exhibit C thereafter on an annual basis by payment of the maintenance fee before
the beginning of each new twelve (12) month period. SELECTICA reserves the right
to change the maintenance fee from time to time after the end of the first
twelve (12) month period after the Effective Date, but such change in the fees
shall only impact Customer for a subsequent term and Selectica may not increase
the fees due from Customer during the course of any given term SELECTICA shall
give Customer at least sixty (60) days prior written notice of any such change.
SELECTICA reserves the right to charge Customer a reinstatement fee to resume
such maintenance services if Customer has not continuously maintained such
services in effect in accordance with the terms of this Section 4.2.

1



--------------------------------------------------------------------------------



 



     4.3     Payment. All fees, charges and other sums payable to SELECTICA
under this Agreement will be due and payable on the dates specified in
Exhibit B, or within thirty (30) days after invoice date if no date is specified
in Exhibit B. All monetary amounts are specified and shall be paid in the lawful
currency of the United Kingdom. Customer shall pay all amounts due under this
Agreement to SELECTICA at the address set forth herein or such other location as
SELECTICA designates in writing. Any amount not paid when due will bear interest
at the rate of 4% above the base lending rate of SELECTICA’s principal bankers,
determined and compounded on a daily basis from the date due until the date
paid. All fees, charges and other sums payable to SELECTICA under this Agreement
do not include any sales, use, excise, value added or other applicable taxes,
tariffs or duties (excluding any applicable federal and state taxes based on
SELECTICA’s net income), payment of which shall be the sole responsibility of
Customer.



5.   TERM AND TERMINATION

     5.1     Term. The term of this Agreement and the license set forth in
Section 2.2 shall commence on the Effective Date and shall end upon the
termination of this Agreement pursuant to Section 5.2 or 5.3.

     5.2     Termination by Customer. Customer may terminate this Agreement and
any licenses upon thirty (30) days written notice to SELECTICA. Upon
termination, Customer shall return to SELECTICA all copies of the Software and
the documentation in its possession or control, or provide written notice
certifying destruction of such, subject to verification of the same by SELECTICA
to SELECTICA’s satisfaction in its sole discretion. Such termination shall not
relieve Customer of any of its outstanding financial obligations to SELECTICA.

     5.3     Termination by SELECTICA. If Customer defaults in the performance
of or compliance with any of its obligations under this Agreement, and such
default has not been remedied or cured within thirty (30) days after SELECTICA
gives Customer written notice specifying the default (or immediately in the case
of a breach of Section 2), SELECTICA may terminate this Agreement and any
licenses. Termination is not an exclusive remedy and all other remedies will be
available whether or not termination occurs.

     5.4     Either party may terminate this Contract immediately at any time by
giving written notice to the other party if the other party becomes or is deemed
insolvent, has a receiver, manager, administrator or equivalent officer
appointed of the whole or any part of its assets or business, makes any
composition or arrangement with its creditors, takes or suffers any similar
action in consequence of debt or an order or resolution is made for its
dissolution or liquidation (other than for the purposes of amalgamation or
reconstruction).

     5.5     Post Termination. Upon termination of this Agreement, Customer
shall promptly cease the use of the Software and Documentation and destroy (and
in writing certify such destruction) or return to SELECTICA all copies of the
Software and Documentation then in Customer’s possession or control.

     5.6     Survival. Sections 2.3-2.6, 4, 5.4, 8, 9 and 10 shall survive the
termination of this Agreement. The license granted under Section 2.2 shall
survive termination of this Agreement, provided that Selectica may terminate
such license immediately upon a breach of Sections 2, 4, 6, 8, 10.1 or 10.4.
Termination shall be without prejudice to the rights of either party accrued at
the date of termination.



6.   CONFIDENTIALITY

     6.1     Both parties acknowledge that, in the course of performing this
Agreement, they may obtain information relating to products (such as goods,
services, and software) of the other party, or relating to the parties
themselves, which is of a confidential and proprietary nature (“Confidential
Information”). Confidential Information includes, Software, Documentation and
all communications concerning Selectica’s or Customer’s business and marketing
strategies including but not limited to employee and customer lists, customer
profiles, project plans, design documents, product strategies and pricing data,
research, advertising plans, leads and sources of supply, development
activities, design and coding, interfaces with Selectica software, anything
provided by Selectica in connection its support or warranty obligations under
this Agreement, including, without limitation, computer programs, technical
drawings, algorithms, know-how, formulas, processes, ideas, inventions (whether
patentable or not), schematics and other technical plans and other information
of the parties which by its nature can be reasonably expected to be proprietary
and confidential, whether it is presented in oral, printed, written, graphic or
photographic or other tangible form (including information received, stored or
transmitted electronically) even though specific designation as Confidential
Information has not been made.

     6.2     The parties (including subcontractors) shall at all times, both
during the term of this Agreement and thereafter keep in trust and confidence
all Confidential Information of the other party and shall not use such
Confidential Information other than as necessary to carry out its duties under
this Agreement, nor shall either party disclose any such Confidential
Information to third parties, excluding subcontractors with a need to know and
who have signed comparable non-disclosure agreements to protect Customer’s
Confidential Information, without the other party’s prior written consent.
Nothing in this Agreement shall be construed to limit Selectica’s ability to use
or disclose Developer Stock (as defined below).

     6.3     The obligations of confidentiality shall not apply to information
which (a) has entered the public domain except where such entry is the result of
a party’s breach of this Agreement; (b) prior to disclosure hereunder was
already in the receiving party’s possession without restriction; (c) subsequent
to disclosure hereunder is obtained by the receiving party on a non-confidential
basis from a third party who has the right to disclose such information; or
(d) was developed by the receiving party without use of the Confidential
Information.

     6.4     Neither party shall disclose, advertise, or publish the terms and
conditions of this Agreement or any SOW without the prior written consent of the
other party except that Selectica may disclose the terms of this Agreement to 1)
potential acquirers pursuant to the terms of a non-disclosure or confidentiality
agreement, 2) potential investors and 3) as required by law or court order.

     6.5     Neither party grants the other party any rights to use its
trademarks, service marks, or other proprietary symbols or designations.



7.   WARRANTIES AND REMEDIES

     7.1     Performance Warranty and Remedy. SELECTICA warrants to Customer
that when operated in accordance with the Documentation and other instructions
provided by SELECTICA, the Software will perform substantially in accordance
with the functional specifications set forth in the Documentation for a period
of ninety (90) days after delivery of the Software to the Customer. If the
Software fails to comply with the warranty set forth in this Section 7.1,
SELECTICA will use reasonable commercial efforts to promptly correct the
noncompliance provided that: Customer notifies SELECTICA of the noncompliance
within (90) ninety days after delivery of the Software to the Customer, and
SELECTICA is able to reproduce the noncompliance as communicated by Customer to
SELECTICA. If after the expenditure of reasonable efforts, SELECTICA is unable
to correct any such noncompliance, SELECTICA may refund to Customer all or an
equitable portion of the license fee paid by Customer to SELECTICA for such
Software in full satisfaction of Customer’s claims relating to such
noncompliance upon Customer’s return of said Software. ANY LIABILITY OF
SELECTICA WITH RESPECT TO THE SOFTWARE OR PERFORMANCE THEREOF UNDER ANY
WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER THEORY WILL BE LIMITED
EXCLUSIVELY TO SOFTWARE REPLACEMENT OR, IF PRODUCT REPLACEMENT IS INADEQUATE AS
A REMEDY OR, IN THE SELECTICA’S OPINION, IMPRACTICAL, TO A REFUND OF THE LICENSE
FEE.

     7.2     Warranty Limitations. The warranties set forth in Section 7.1 apply
only to the latest release of the Software made available by SELECTICA to
Customer. Such warranties do not apply to any noncompliance of the software
resulting from misuse, casualty loss, use or combination of the Software with
any products, goods, services or other items furnished by anyone other than
SELECTICA, any modification not made by or for SELECTICA, or any use of the
Software by Customer in contradiction of the terms of this Agreement.



8.   INDEMNIFICATION

     SELECTICA agrees to hold Customer and the EMEA Affiliates harmless from
liability to third parties resulting from infringement of any

2



--------------------------------------------------------------------------------



 



patent or copyright, rights in databases or trade secret by the Software as used
within the scope of this Agreement, and to pay all damages and costs, including
reasonable legal fees, which may be assessed against Customer under any such
claim or action. SELECTICA shall be released from the foregoing obligation
unless Customer provides SELECTICA with (i) written notice within fifteen
(15) days of the date Customer first becomes aware of such a claim or action, or
possibility thereof; (ii) sole control and authority over the defense or
settlement thereof; and (iii) proper and full information and assistance to
settle and/or defend any such claim or action. Without limiting the foregoing,
if a final injunction is, or SELECTICA believes, in its sole discretion, is
likely to be, entered prohibiting the use of the Software by Customer as
contemplated herein, SELECTICA will, at its sole option and expense, either
(a) procure for Customer the right to use the infringing Software as provided
herein or (b) replace the infringing Software with noninfringing, functionally
equivalent products, or (c) suitably modify the infringing Software so that it
is not infringing; or (d) in the event (a), (b) and (c) are not commercially
reasonable, terminate the license, accept return of the infringing Software and
refund to Customer an equitable portion of the license fee paid therefor. Except
as specified above, SELECTICA will not be liable for any costs or expenses
incurred without its prior written authorization. Notwithstanding the foregoing,
SELECTICA assumes no liability for infringement claims with respect to Software
(i) not supplied by SELECTICA, (ii) made in whole or in part in accordance to
Customer’s specifications, (iii) that is modified after delivery by SELECTICA,
(iv) combined with other products, processes or materials where the alleged
infringement relates to such combination, (v) where Customer continues allegedly
infringing activity after being notified thereof or after being informed of
modifications that would have avoided the alleged infringement, or (vi) where
Customer’s use of the Software is not strictly in accordance with this
Agreement. THE FOREGOING PROVISIONS OF THIS SECTION 8 STATE THE ENTIRE LIABILITY
AND OBLIGATIONS OF SELECTICA AND THE EXCLUSIVE REMEDY OF CUSTOMER, WITH RESPECT
TO ANY ACTUAL OR ALLEGED INFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADE SECRET,
RIGHTS IN DATABASE, TRADEMARK OR OTHER INTELLECTUAL PROPERTY RIGHT BY THE
SOFTWARE. CUSTOMER SHALL HAVE NO REMEDY IN RESPECT OF ANY UNTRUE STATEMENT MADE
TO IT UPON WHICH IT RELIED IN ENTERING THIS AGREEMENT (UNLESS SUCH UNTRUE
STATEMENT WAS MADE KNOWING IT WAS UNTRUE) OTHER THAN ANY REMEDY IT MAY HAVE FOR
BREACH OF THE EXPRESS TERMS OF THIS AGREEMENT.



9.   DISCLAIMER WARRANTY AND LIMITATION OF LIABILITY

     9.1     Disclaimer of Warranties. TO THE EXTENT PERMITTED BY LAW EXCEPT AS
SET FORTH IN SECTION 7.1, SELECTICA MAKES NO WARRANTIES WHETHER EXPRESS, IMPLIED
OR STATUTORY REGARDING OR RELATING TO THE SOFTWARE OR THE DOCUMENTATION OR ANY
MATERIALS OR SERVICES FURNISHED OR PROVIDED TO CUSTOMER UNDER THIS AGREEMENT.
SELECTICA SPECIFICALLY DISCLAIMS ALL IMPLIED CONDITIONS, WARRANTIES, AND TERMS
OF FITNESS FOR A PARTICULAR PURPOSES, AND SATISFACTORY QUALITY WITH RESPECT TO
THE SOFTWARE, DOCUMENTATION AND ANY OTHER MATERIALS AND SERVICES PROVIDED BY
SELECTICA HEREUNDER, AND WITH RESPECT TO THE USE OF THE FOREGOING. FURTHER,
SELECTICA DOES NOT WARRANT RESULTS OF USE OR THAT THE SOFTWARE IS BUG FREE OR
THAT THE CUSTOMER’S USE WILL BE UNINTERRUPTED.

     9.2     Limitation of Liability. EXCEPT AS SET FORTH IN SECTION 8, IN NO
EVENT WILL SELECTICA BE LIABLE FOR ANY LOSS OF REVENUE, PROFITS (INCLUDING LOSS
OF PROFIT ON CONTRACTS), LOSS OF USE, BUSINESS INTERRUPTION, LOSS OF USE OF
MONEY, ANTICIPATED SAVINGS, GOODWILL, LOSS, DAMAGE OR CORRUPTION OF DATA, COST
TO RECOVER, OR FOR ANY INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES
HOWSOEVER CAUSED OF ANY KIND IN CONNECTION WITH OR ARISING OUT OF THE
FURNISHING, PERFORMANCE OR USE OF THE SOFTWARE, DOCUMENTATION OR ANY MATERIALS
OR SERVICES PERFORMED HEREUNDER, WHETHER ALLEGED AS A BREACH OF CONTRACT, DELICT
OR TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, INCLUDING NEGLIGENCE, EVEN IF
SELECTICA HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN ADDITION,
SELECTICA WILL NOT BE LIABLE FOR ANY DAMAGES CAUSED BY DELAY IN THE DELIVERY OR
FURNISHING OF THE SOFTWARE, DOCUMENTATION, OR OTHER MATERIALS OR SERVICES.
SELECTICA’s LIABILITY UNDER THIS AGREEMENT FOR DAMAGES WILL NOT, IN ANY EVENT,
EXCEED 100 (ONE HUNDRED) PERCENT OF THE TOTAL VALUE FOR THIS AGREEMENT.

     9.3     SUBJECT TO SECTION 9.1 AND 9.2, SELECTICA SHALL BE LIABLE FOR LOSS
OR DAMAGE TO THE CUSTOMER’S TANGIBLE PROPERTY RESULTING FROM (i) DEFECTS IN THE
SOFTWARE CAUSED BY SELECTICA’S NEGLIGENCE OR (ii) BY THE NEGLIGENCE OF ITS
EMPLOYEES IN THE PERFORMANCE OF THIS AGREEMENT, UP TO A MAXIMUM OF £10,000 PER
EVENT OR SERIES OF CONNECTED EVENTS.

NEITHER COMPUTER OR MAGNETIC MEDIA NOR LOSS OF DATA SHALL CONSTITUTE PHYSICAL
DAMAGE TO PROPERTY FOR THE PURPOSES OF THIS SECTION 9.3.

     9.4     NOTHING IN THIS AGREEMENT SHALL EXCLUDE OR LIMIT SELECTICA’S
LIABILITY FOR (i) THE TORT OF DECEIT (ii) DEATH OR PERSONAL INJURY CAUSED BY ITS
NEGLIGENCE (AS DEFINED IN S.1(1) UNFAIR CONTRACT TERMS ACT 1977) (iii) ANY
BREACH OF THE OBLIGATIONS IMPLIED BY S.12 SALE OF GOODS ACT 1979 OR S.2 SUPPLY
OF GOODS AND SERVICES ACT 1982 OR (iv) ANY LIABILITY WHICH CANNOT BE EXCLUDED BY
LAW.



10.   MISCELLANEOUS

     10.1   Nondisclosure of Agreement. Customer shall not disclose the terms of
this Agreement or the ongoing business relationship initiated by this Agreement
except as required by law or governmental regulation without SELECTICA’s prior
written consent, except that customer may disclose the terms of this Agreement
on a confidential basis to Customer’s accountants, attorneys, parent
organizations and financial advisors and lenders.

     10.2   Reference Account. Customer consents to SELECTICA’s identification
of Customer as a user of the Software and will cooperate with SELECTICA in
furnishing nonconfidential information about Customer’s software use for
informational and promotional use by SELECTICA. No public press releases, case
studies or other public forum information exchange about Customer’s use of
SELECTICA’s Software will be implemented without prior written permission of
Customer. Customer agrees to the following reference account activities under
this agreement between Customer and SELECTICA; Press Release upon deal
signature, Case Study upon project completion and execution of reference calls
by a nominated representative of Customer.

     10.3   Notices. Any notice or other communication under this Agreement
given by either party to the other will be deemed to be properly given if given
in writing and delivered in person or facsimile, if acknowledged received by
return facsimile or followed within one day by a delivered or mailed copy of
such notice, or if mailed, properly addressed and stamped with the required
postage, to the intended recipient at its address specified in this Agreement.
Either party may from time to time change its address for notices under this
Section by giving the other party notice of the change in accordance with this
Section 10.3.

     10.4   Assignment. Customer may not assign sub-contract, sub-license or
sell (directly, by operation of law or otherwise) this Agreement or any of its
rights under this Agreement without the prior written consent of SELECTICA
except that Customer may assign all, but not part, of this Agreement and the
Software and Documentation then in its possession or control to the successor of
Customer in a merger or other similar corporate reorganization outside of the
course of Customer’s normal business operations or to the purchaser of
substantially all of Customer’s assets, provided such successor or purchaser
agrees in writing to comply with the terms of this Agreement. Subject to the
foregoing, this Agreement is binding upon, inures to the benefit of and is
enforceable by the parties and their respective successors and assigns.

     10.5   Nonwaiver. Any failure of either party to insist upon or enforce
performance by the other party of any of the provisions of this Agreement or to
exercise any rights or remedies under this Agreement will not be interpreted or
construed as a waiver or relinquishment of such

3



--------------------------------------------------------------------------------



 



party’s right to assert or rely upon such provision, right or remedy in that or
any other instance.

     10.6   Entire Agreement. This Agreement constitutes the entire agreement,
and supersedes any and all prior agreements, between SELECTICA and Customer
relating to the Software, Documentation, services and other items subject to
this Agreement. No amendment of this Agreement will be valid unless set forth in
a written instrument signed by both parties.

     10.7   Governing Law and Arbitration. The rights and obligations of the
parties under this Agreement shall not be governed by the 1980 UN Convention on
Contracts for the International Sale of Goods, but instead shall be governed by
and construed under the laws England. The parties irrevocably submit to the
[exclusive] jurisdiction or English courts.

     10.8   Language. This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall not be binding to the parties hereto. All communications
and notices to be made or given pursuant to this Agreement shall be in the
English language.

     10.9   Applicability of Provisions Limiting SELECTICA’s Liability. The
provisions of this Agreement under which the liability of SELECTICA is excluded
or limited, shall not apply to the extent that such exclusions or limitations
are declared illegal or void under any applicable laws, unless the illegality or
invalidity is cured under such laws by the fact that the law of England governs
this Agreement.

     10.10   Force Majeure. Neither party will be liable for, or be considered
to be in breach of or default under this Agreement, other than monetary
obligations, as a result of any cause or condition beyond such party’s
reasonable control.

     10.11   Acceptance. Neither this Agreement nor any of its EXHIBITs will
become effective until accepted by SELECTICA at its offices in United Kingdom.
In addition, neither this Agreement nor any of its EXHIBITs will become
effective until an SAP Purchase order referring to this Agreement is issued by
Customer or any EMEA Affiliate, provided that if no such Purchase Order is
issued within thirty (30) days after execution by SELECTICA, the entire
agreement shall become null and void.

In Witness whereof, the parties have executed this Agreement by their duly
authorized representatives.

SELECTICA, UK LIMITED
(“SELECTICA”)

     
By:
   
 
   
 
   
Name:
   
 
   
 
   
Title:
   
 
   
 
   
Date:
   
 
   

     
Address:
  [*] [*]     [*]     [*]     [*]     Telephone #:   [*]
 
    Facsimile #:   [*]

MCI WorldCom Limited
(“Customer”)

     
By:
   
 
   
 
   
Name:
   
 
   
 
   
Title:
   
 
   
 
   
Date:
   
 
   

     
Address:
   
 
    [*]     [*]     [*]     [*]     [*]    
 
    Telephone #:   [*]
 
    Facsimile #:   [*]

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

4



--------------------------------------------------------------------------------



 



Exhibit A

Description of Software
Licensed Servers, Seats and User Sessions

     
Selectica Configurator Platform
   
 
   
Unix (Solaris/AIX/Itanium) – 2 CPU License
  [*]
 
   
Selectica Configurator Usage Licensing – Simultaneous Users Sessions
  [*]
 
   
Selectica Configurator, Test and Development Server – 2 CPU License
  [*]
 
   
Selectica Integrated Modelling Environment – Studio and Application Builder
  [*]
 
   
Selectica Application Data Manager (ADM)
  [*]
 
   
Selectica Pricer Platform
   
 
   
Unix (Solaris) – 2 CPU License
  [*]
 
   
Selectica Pricer Usage Licensing – Simultaneous Users Sessions
  [*]
 
   
Selectica Pricer, Test and Development Server – 2 CPU License
  [*]
 
   
Selectica Pricer, Pricer Manager
  [*]
 
   
Selectica Pricer, Price List Manager
  [*]
 
   
Selectica Integration Environment
   
 
   
Selectica JAVA API Advanced Development Kit (ADK) – Application License
  [*]
 
   
Selectica Connector to IBM WebSphere Business Integration Services – Application
License
  [*]
 
     

In each instance above where no reference is made to either CPUs, Simultaneous
Sessions or Application Licenses the number refers to the number of Licensed
Seats. A Licensed Seat is an individual who is authorized by Customer to use the
Software, regardless of whether the individual is actively using the Software at
any given time. The Application License is for the “EMEA Siebel 7 Phase 1B Order
Validation and Pricing” Application.

Simultaneous User Sessions

“Simultaneous Users Session” shall be defined as the elapsed time during which
an individual user of the system begins a process utilizing the Software until
the user either finishes the Software process, or abandons the Software process
and the system times out.

The total number of “Simultaneous User Sessions” shall be the average of the [*]
of Simultaneous User Sessions during separate days within any quarterly period
(on a calendar year basis). Selectica shall provide Customer with instructions
to generate reports documenting the number of Simultaneous Users Session.
Customer will send Selectica quarterly reports within thirty (30) days of the
end of each fiscal quarter documenting the number of Simultaneous Users
Sessions.

Customer shall be required to inform Selectica of any installations of the
Software on additional Customer sites.

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit B

License and Maintenance Fees



1.   License Fee       License Fee: £ [*]       Software License Fee Payment
Schedule

                  Invoice Date   Amount     Payment Terms  
December 5th, 2003
    [*]     Net 30 Days



2.   Maintenance Fee. Maintenance fees are equal to 18% of the current published
product license list price, and are due in advance on an annual basis.
Maintenance fees for the use of the Software on any additional servers or
workstations licensed subsequent to the Effective Date will be payable
concurrently with the additional server or user license fee on a pro-rated
annual basis.       Annual Maintenance Fee: £ [*]       Maintenance and Support
Services Payment Schedule

                  Invoice Date   Amount     Payment Terms  
December 5th, 2003
    [*]     Net 30 Days



    Pursuant to Section 4.3 of the Agreement, the fees set forth above do not
include tax, fees or duties, if any.

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Exhibit C

Maintenance Terms and Conditions

The following sets forth the terms and conditions of the maintenance services
offered to Customer. Capitalized terms not defined in this Attachment have the
same meaning as in this Agreement.



1.   DEFINITIONS.



  •   “Error” means an error in the Software which significantly degrades such
Software as compared to Selectica’s published performance specifications.     •
  “Error Correction” means the use of reasonable commercial efforts to correct
Errors.     •   “Fix” means the repair or replacement of object or executable
code versions of the Software to remedy an Error.     •   “Support Services”
means Selectica’s support services as described in Section 2.     •   “Update”
means a release of a Software Product which consists of minor corrections, bug
fixes and enhancements without substantial added functionality or features and
which is denoted by any change to the numbers to the right of the first decimal
point (e.g., a change from 2.0 to 2.1 or from 2.1.1 to 2.1.2).     •   “Upgrade”
means a release of a Software Product which consists of a new version with
substantial enhancements, added functionality or new features and which is
denoted by a change to the number to the left of the first decimal point (e.g.,
a change from 2.x to 3.x).     •   “Workaround” means a change in the procedures
followed or data supplied by Company to avoid an Error without substantially
impairing Customer use of the Software.     •   “Regular Hours” means 8:30AM to
5:00PM Greenwich Mean Time on Selectica’s regular business days.



2.   SCOPE OF SUPPORT SERVICES. Subject to Section 4 of this Attachment,
Selectica shall use all reasonable commercial efforts to provide the following
services for the Software:



  •   Technical Communication. Maintain a center capable of receiving
information from Company by telephone, electronic mail, fax or postal mail for
support of the Software. Live communication with Selectica personnel is limited
to Regular Hours. Outside of such regular hours, Selectica shall have an
automated answering service to take messages, such messages shall be reviewed by
Selectica technical personnel at the beginning of the next business day. Company
may only have access to the Selectica support organization via Customer
Authorized Contact Persons designated above. In case of the Select Advantage
support program, technical communication will be provided beyond regular
business hours via pager support.     •   Maintenance Release. From time to
time, provide Updates and Upgrades of the Software to Company (free of charge)
that Selectica makes generally available. All such Updates and Upgrades and
shall be subject to the terms and conditions of the Agreement.     •  
Modifications of Software. Selectica shall accommodate requests for
modifications, however, Selectica is under no obligation to incorporate those
requests from Company in future releases of The Software.     •   Error
Correction. Selectica shall exercise commercially reasonable efforts to correct
any Error reported by Company in the current unmodified release of Software.

 



--------------------------------------------------------------------------------



 



Call Process and Escalation Matrix

ESCALATION MATRIX

                                  Engineering             Notify Field  
Notified (Field             Management   Account Severity Criteria   Response
Time   Acting Party   Technical   Engineer on             Support   Site if    
        Manager   necessary)
1. Down system, 100% of users affected
  [*] hour   Field Account
Engineer/Support
Engineer   After [*] hours   After [*] hours  
2. System up, critical features (backup, login, check-in, search) inoperable, NO
WORKAROUND
  [*] hour   Field Account
Engineer/Support
Engineer   After [*] hours   After [*] hours  
3. System up, critical features inoperable, WORKAROUND
  [*] hours response
time   Field Account
Engineer/Support
Engineer   After [*] hours   After [*] week  
4. Non-Critical feature inoperable
  [*] hours response
time   Field Account
Engineer/Support
Engineer   See call process   See call process  
5. User question; enhancement
  [*] hours response
time   Field Account
Engineer/Support
Engineer   See call process   See call process

CALL PROCESS for rows 4 and 5 of Escalation Matrix

              Process Steps   Response Time   Acting Party   Next Action
Initial Call
  Within [*] hours   Field Account
Engineer/Support Engineer   Severity Evaluation
(See severity criteria)  
Severity Evaluation
  Within [*] hour   Field Account
Engineer/Support Engineer   See Problem Determination.  
Problem Determination
  Within [*] weeks   Field Account
Engineer/Support Engineer   Field, Technical
Support Manager
notified  
Plan for resolution, schedule to fix
  Dependent upon
problem, but as
soon as possible   Field Account Engineer,
Technical Support Manager,
Support Engineer    

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



3.   CUSTOMER RESPONSIBILITIES. Company is responsible for isolating the
problem, for eliminating other factors as potential causes of the problem and
for providing sufficient information, data and test cases to allow Selectica to
readily reproduce all reported Errors. If Selectica believes that a problem
reported by Company may not be due to an Error in Software, Selectica will so
notify Company.   4.   EXCLUSIONS. Selectica shall have no obligation to
support: (i) Customer altered or Customer damaged Software or any portion of
Software incorporated with or into other software; (ii) Software that is not the
then current release or immediately Previous Sequential Release which is aged
six (6) months or more since the issuance of the successive release; (iii)
Software problems caused by Customer negligence, abuse or misapplication, use of
Software other than as specified in Selectica user manual or other causes beyond
the control of Selectica; or (iv) Software installed on any hardware that is not
listed in Exhibit A and agreed with Selectica. Selectica shall have no liability
for any changes in Customer hardware, which may be necessary to use Software due
to a Workaround or maintenance release.   5.   DISCLAIMER OF WARRANTY. THESE
TERMS AND CONDITIONS DEFINE A SERVICE ARRANGEMENT AND NOT A SOFTWARE WARRANTY.
ALL LICENSED PRODUCTS AND MATERIALS RELATED THERETO ARE SUBJECT EXCLUSIVELY TO
THE WARRANTIES SET FORTH IN THIS AGREEMENT. THESE TERM AND CONDITIONS DO NOT
CHANGE OR SUPERSEDE ANY TERM OF ANY SUCH AGREEMENT.

 



--------------------------------------------------------------------------------



 



Exhibit D

Training Services

     
Selectica Studio Modelling Course
  [*]
 
   
Selectica Graphical User Interface Course
  [*]
 
   
Selectica Pricer Manager Course
  [*]
 
   
Selectica Server Administration Course
  [*]
 
   
Selectica JAVA API Advanced Development Kit Course
  [*]



  1.   Educational Services Fee         Educational Services Fee: £ [*]        
Educational Services Fee Schedule

          Invoice Date   Amount   Payment Terms
On Training Completion
  [*]   Net 30 Days

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 